Citation Nr: 0700081	
Decision Date: 01/03/07    Archive Date: 01/17/07

DOCKET NO.  01-02 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals, cold 
injury, left foot, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an creased rating for residuals, cold 
injury, right foot, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1981 to July 
1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois, which, in pertinent part, denied ratings in excess 
of 10 percent for cold injury residuals of the right and left 
feet.

This case was previously before the Board in September 2001, 
July 2003, June 2005, and May 2006.  In September 2001, the 
Board remanded the case.  Thereafter, in a June 2003 
decision, it affirmed the determination that ratings in 
excess of 10 percent were not warranted.

The veteran appealed the Board's July 2003 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By a February 2005 Order, the Court vacated the Board's 
decision, and remanded the matter to the Board for 
readjudication.  The Board subsequently remanded the case in 
June 2005.  In May 2006, the Board promulgated a decision in 
which it continued to deny ratings in excess of 10 percent 
for the cold injury residuals of the feet.

The veteran appealed the May 2006 Board decision to the 
Court.  By a September 2006 Order, the Court, pursuant to a 
joint motion, vacated the May 2006 decision and remanded the 
case for readjudication.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in July 2001.  A transcript of 
this hearing has been associated with the veteran's VA claims 
folder.

The Board notes that the veteran also perfected an appeal on 
the issue of entitlement to a compensable rating for 
residuals, fracture, left toe, which was included in its 
prior adjudications of this appeal.  However, the September 
2006 Court Order stated that the appeal as to this issue was 
dismissed.

For the reasons stated below, the Board concludes that 
additional development is required with respect to this case.  
Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required on his part.


REMAND

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006); see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Here, the Board finds that additional 
development is required regarding the duty to assist.

Initially, the Board observes that following the Court's 
September 2006 Order the veteran submitted additional medical 
evidence dated in 2006 in support of her claim.  Moreover, in 
an attached statement she specifically indicated that she 
wanted this case remanded for the agency of original 
jurisdiction to consider this evidence.  Accordingly, a 
remand is required to comply with the provisions of 38 C.F.R. 
§ 20.1304.  See also DAV, et. al. v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003)(the Board is an 
appellate body and not an initial finder of facts).

The Board also observes that the additional evidence is dated 
in 2006.  As the evidence previously on file includes 
treatment records which cover a period through April 2003, 
this suggests that there is additional relevant medical 
evidence in existence which is not of record.  As such, a 
remand is also required to obtain any such records.

Similarly, the Board observes that the veteran last underwent 
a VA medical examination for the purpose of evaluating the 
cold injury residuals of her feet in November 2002.  As it 
has been more than 4 years since that examination, the Board 
is of the opinion that the record may not accurately reflect 
the current nature and severity of the service-connected 
disabilities.  Therefore, the Board concludes that a remand 
is required to accord the veteran a new examination.  See 
Caffrey v. Brown, 6 Vet. App. 377, 381 (1995); see also Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board further notes that the joint motion that was the 
basis for the September 2006 Court Order also supports a new 
examination in this case.  In pertinent part, the joint 
motion contended that it was difficult to discern from the 
Board's discussion exactly what symptomatology was 
attributable to the service-connected cold injury residuals 
and the separately rated peripheral neuropathy.  For example, 
the joint motion stated it was unclear whether the peripheral 
neuropathy symptoms were limited to the veteran's subjective 
complaints of burning or tingling in the feet or whether it 
also included mild hair loss, skin changes, and loss of 
sensation.  Moreover, the joint motion asserted that the 
Board failed to address private clinical records dated in 
June 2001 which indicated the veteran had hyper-pigmented 
lesions of both feet; i.e., changes of skin color.  The Board 
is of the opinion that medical evidence is required to 
determine which symptomatology is attributable to the cold 
injury residuals and which is attributable to the separately 
evaluated peripheral neuropathy of both feet.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical 
evidence of record is insufficient, in the opinion of the 
Board, or of doubtful weight or credibility, the Board must 
supplement the record by seeking an advisory opinion, 
ordering a medical examination, or citing recognized medical 
treatises that clearly support its ultimate conclusions).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

The RO should also undertake any additional development it 
deems necessary to ensure compliance with the requirements of 
the duty to assist, as well as the duty to notify.  In 
pertinent part, the Board notes that on March 20, 2006, the 
Court promulgated a decision in the case of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), in which it held that 
the notice VA is required to provide upon receipt of an 
application for a service connection claim includes notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  In the May 2006 decision, the Board determined that 
the veteran had been provided with notice of what type of 
information and evidence was needed to substantiate her 
claims for increased ratings, but that she was not provided 
with notice of the type of evidence necessary to establish an 
effective date for an increased rating for the disabilities 
on appeal.  However, the Board concluded that there was no 
prejudice to the veteran regarding this inadequate notice as 
the preponderance of the evidence was against the increased 
rating claims, and, as such, any questions as to the 
appropriate effective date was rendered moot.  As a remand is 
otherwise required for additional evidentiary development, 
the Board concludes that while on remand the veteran should 
be provided with this requisite notice.

In addition, the most recent joint motion contended, in part, 
that the Board should address whether Note 1 of Diagnostic 
Code 7122 (for cold injuries) required that the veteran's 
peripheral neuropathy be separately evaluated, even if 
attributing all of the symptomatology as residuals of a cold 
injury under Diagnostic Code 7122 would support a higher 
rating than that which could be assigned under both 
Diagnostic Code 7122 and 8620 (for peripheral neuropathy).  
Since a remand is required in this case for evidentiary 
development, the Board is of the opinion that the RO should 
address this issue in the first instance.

For the reasons stated below, this case is REMANDED for the 
following:

1.  Please send the veteran corrective 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for the cold 
injury residuals of both feet since April 
2003.  After securing any necessary 
release, the RO should obtain those 
records not on file.

3.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
severity of the cold injury residuals of 
both feet.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.

The examiner should explicitly state 
whether either of the veteran's feet has 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities.  
Moreover, the examiner should explicitly 
state which symptomatology is 
attributable to the cold injury residuals 
of both feet, and which symptomatology is 
attributable to the separately evaluated 
peripheral neuropathy of both feet.  

If the examiner is unable to provided the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

4.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  The RO's decision should reflect 
consideration of whether Note 1 of 
Diagnostic Code 7122 requires that the 
veteran's peripheral neuropathy be 
separately evaluated, even if attributing 
all of the symptomatology as residuals of 
a cold injury under Diagnostic Code 7122 
would support a higher rating than that 
which could be assigned under both 
Diagnostic Code 7122 and 8620.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and her attorney should 
be furnished a Supplemental Statement of the Case (SSOC), 
which addresses all of the evidence obtained after the 
issuance of the last SSOC in December 2005, and provides an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

